Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference “110C” first mentioned in paragraph [0029]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0008] should likely read similar to the first sentence of paragraph [0042]. 
“Figure 4” in Paragraph [0055] should likely read “Figure 6”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a [] method for in-transit package delivery, the method comprising: determining [] whether package dimensions satisfy one or more preconfigured conditions; in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location data and travel data for a user recipient and a courier; determining a target delivery destination and target delivery time window; and transmitting a delivery notification to the user recipient and the courier.  The limitations, under their broadest reasonable interpretation, are directed to delivering a package to a customer.  The claim covers a commercial interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element of a processor is merely a generic computer component. The additional element does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is a generic computer component on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 2, 3, 5, & 6 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 2, 3, 5, & 6 merely further narrow the abstract idea of Claim 1. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claims 4 & 7
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites [] a method comprising: determining whether package dimensions satisfy one or more preconfigured conditions; in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location data and travel data for a user recipient and a courier; determining a target delivery destination and target delivery time window; and transmitting a delivery notification to the user recipient and the courier. The limitations, under their broadest reasonable interpretation, are directed to delivering a package to a customer.  The claim covers a commercial interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional elements of a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage mediums are merely a generic computer components. The additional elements do not add a meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 9, 10, 12, & 13 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 9, 10, 12, & 13 merely further narrow the abstract idea of Claim 8. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claims 11 & 14 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 11 & 14 merely further narrow the abstract ideas of 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a [] method comprising: determining whether package dimensions satisfy one or more preconfigured conditions; in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location data and travel data for a user recipient and a courier; determining a target delivery destination and target delivery time window; and transmitting a delivery notification to the user recipient and the courier.  The limitations, under their broadest reasonable interpretation, are directed to delivering a package to a customer.  The claim covers a commercial interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element of a processor is merely a generic computer component. The additional element does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is a generic computer component on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 16, & 17-20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 16, & 17-20 merely further narrow the abstract idea of Claim 15. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrow the abstract ideas of Claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10, 12, 15, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-Grant Publication No.: US 2020/0234234 A1, hereinafter “Horiuchi.”
Claim 1:  A processor-implemented method for in-transit package delivery, the method comprising: (Horiuchi [0026])
determining, by a processor, whether package dimensions satisfy one or more preconfigured conditions; (Horiuchi [0038])
in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location data and travel data for a user recipient and a courier; (Horiuchi [0043])
determining a target delivery destination and target delivery time window; and (Horiuchi [0043]-[0044])
transmitting a delivery notification to the user recipient and the courier. (Horiuchi [0039])
Claim 3: Horiuchi, as shown above, teaches all the limitations of claim 1.  Horiuchi also teaches:
wherein the one or more preconfigured conditions are selected from a group consisting of package size, package volume, package fragility, fragility of an item within the package, a hazardous 
Claim 5:  Horiuchi, as shown above, teaches all the limitations of claim 1.  Horiuchi also teaches:
wherein the travel data is selected from a group consisting of user recipient geolocation, one or more navigation destinations of the user recipient, courier geolocation, one or more navigation destinations of the courier, area traffic conditions within a preconfigured radius of the user recipient, traffic conditions within a preconfigured radius of the courier, current area weather conditions within a preconfigured radius of the user recipient, P201808360US0122 of 27current area weather conditions within a preconfigured radius of the courier, forecast area weather conditions within a preconfigured radius of the user recipient, and forecast weather conditions within a preconfigured radius of the courier. (Horiuchi [0035])
Claim 8:  Horiuchi teaches: A computer system for in-transit package delivery, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Horiuchi [0026])
determining whether package dimensions satisfy one or more preconfigured conditions; (Horiuchi [0038])
in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location data and travel data for a user recipient and a courier; (Horiuchi [0043])
determining a target delivery destination and target delivery time window; and (Horiuchi [0043]-[0044])
transmitting a delivery notification to the user recipient and the courier.  (Horiuchi [0039])
Claim 10: Horiuchi, as shown above, teaches all the limitations of claim 8.  Horiuchi also teaches:
wherein the one or more preconfigured conditions are selected from a group consisting of package size, package volume, package fragility, fragility of an item within the package, a hazardous nature of an item within the package, storage temperature sensitivity of an item within the package, and a size of a courier vehicle.  (Horiuchi [0036]. See also Horiuchi [0040])
Claim 12: Horiuchi, as shown above, teaches all the limitations of claim 8.  Horiuchi also teaches:
wherein the travel data is selected from a group consisting of user recipient geolocation, one or more navigation destinations of the user recipient, courier geolocation, one or more navigation destinations of the courier, area traffic conditions within a preconfigured radius of the user recipient, traffic conditions within a preconfigured radius of the courier, current area weather conditions within a preconfigured radius of the user recipient, P201808360US0122 of 27current area weather conditions within a preconfigured radius of the courier, forecast area weather conditions within a preconfigured radius of the user recipient, and forecast weather conditions within a preconfigured radius of the courier. (Horiuchi [0035])
Claim 15:  Horiuchi teaches: 
A computer program product for in-transit package delivery, the computer program product comprising:  P201808360US0124 of 27one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method, the method comprising: (Horiuchi [0026])
determining whether package dimensions satisfy one or more preconfigured conditions; (Horiuchi [0038])
in response to determining the package dimensions satisfy the one or more preconfigured conditions, receiving real-time location data and travel data for a user recipient and a courier; (Horiuchi [0043])
determining a target delivery destination and target delivery time window; and (Horiuchi [0043]-[0044])
transmitting a delivery notification to the user recipient and the courier.  (Horiuchi [0039])
Claim 17: Horiuchi, as shown above, teaches all the limitations of claim 15.  Horiuchi also teaches:
wherein the one or more preconfigured conditions are selected from a group consisting of package size, package volume, package fragility, fragility of an item within the package, a hazardous nature of an item within the package, storage temperature sensitivity of an item within the package, and a size of a courier vehicle.  (Horiuchi [0036]. See also Horiuchi [0040])
Claim 19: Horiuchi, as shown above, teaches all the limitations of claim 15.  Horiuchi also teaches:
wherein the travel data is selected from a group consisting of user recipient geolocation, one or more navigation destinations of the user recipient, courier geolocation, one or more navigation destinations of the courier, area traffic conditions within a preconfigured radius of the user recipient, traffic conditions within a preconfigured radius of the courier, current area weather conditions within a preconfigured radius of the user recipient, P201808360US0122 of 27current area weather conditions within a preconfigured radius of the courier, forecast area weather conditions within a preconfigured radius of the user recipient, and forecast weather conditions within a preconfigured radius of the courier. (Horiuchi [0035])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Pre-Grant Publication No.: US 2018/0253688 A1, hereinafter “Schenken.”
Claim 2: Horiuchi, as shown above, teaches all the limitations of claim 1.  Horiuchi does not teach the following; however, Schenken teaches: 
in response to determining the package dimensions do not satisfy the one or more preconfigured conditions, transmitting a message to the user recipient. (Schenken [0072], [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Schenken because “an increase in Internet commerce has led to an increase in the number of parcels delivered to individuals. It may be convenient for individuals to have parcels delivered to a location other than their home or office…” (Schenken [0002])
Claim 4: Horiuchi/Schenken, as shown above, teaches all the limitations of claim 2. Schenken also teaches:
wherein the notification informs the user recipient that the package is unavailable for in-transit delivery along with a reason of unavailability for in-transit delivery.  (Schenken [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Schenken because “an increase in Internet commerce has led to an increase in the number of parcels delivered to individuals. It may be convenient for individuals to have parcels delivered to a location other than their home or office…” (Schenken [0002])
Claim 9:  Horiuchi, as shown above, teaches all the limitations of claim 8.  Horiuchi does not teach the following; however, Schenken teaches: 
in response to determining the package dimensions do not satisfy the one or more preconfigured conditions, transmitting a message to the user recipient. (Schenken [0072], [0075])

Claim 11: Horiuchi/Schenken, as shown above, teaches all the limitations of claim 9. Schenken also teaches:
wherein the notification informs the user recipient that the package is unavailable for in-transit delivery along with a reason of unavailability for in-transit delivery.  (Schenken [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Schenken because “an increase in Internet commerce has led to an increase in the number of parcels delivered to individuals. It may be convenient for individuals to have parcels delivered to a location other than their home or office…” (Schenken [0002])
Claim 16:  Horiuchi, as shown above, teaches all the limitations of claim 15.  Horiuchi does not teach the following; however, Schenken teaches: 
in response to determining the package dimensions do not satisfy the one or more preconfigured conditions, transmitting a message to the user recipient. (Schenken [0072], [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Schenken because “an increase in Internet commerce has led to an increase in the number of parcels delivered to individuals. It may be convenient for individuals to have parcels delivered to a location other than their home or office…” (Schenken [0002])
Claim 18:  Horiuchi/Schenken, as shown above, teaches all the limitations of claim 16. Schenken also teaches:
wherein the notification informs the user recipient that the package is unavailable for in-transit delivery along with a reason of unavailability for in-transit delivery.  (Schenken [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Schenken because “an increase in Internet commerce has led to an increase in the number of parcels delivered to individuals. It may be convenient for individuals to have parcels delivered to a location other than their home or office…” (Schenken [0002])
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Pre-Grant Publication No.: US 2020/0118070 A1, hereinafter “Zhao.”
Claim 6: Horiuchi, as shown above, teaches all the limitations of claim 1. Horiuchi does not teach the following; however, Zhao teaches: 
in response to the courier and the user recipient being within a preconfigured distance of the target delivery destination, transmitting verification information to the courier and the user recipient.  (Zhao [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Zhao because “electronic signing is high-tech, simple and cost-saving, but has [] shortcomings: [] it is difficult to confirm others' signing instead of the consignee and specific signing locations, the others' signing occurs from time to time after the courier delivers goods, and huge economic loss is caused to the distributor in the event of a dispute.” (Zhao [0003])
Claim 13:
in response to the courier and the user recipient being within a preconfigured distance of the target delivery destination, transmitting verification information to the courier and the user recipient.  (Zhao [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Zhao because “electronic signing is high-tech, simple and cost-saving, but has [] shortcomings: [] it is difficult to confirm others' signing instead of the consignee and specific signing locations, the others' signing occurs from time to time after the courier delivers goods, and huge economic loss is caused to the distributor in the event of a dispute.” (Zhao [0003])
Claim 20:  Horiuchi, as shown above, teaches all the limitations of claim 15. Horiuchi does not teach the following; however, Zhao teaches: 
in response to the courier and the user recipient being within a preconfigured distance of the target delivery destination, transmitting verification information to the courier and the user recipient.  (Zhao [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the teachings of Zhao because “electronic signing is high-tech, simple and cost-saving, but has [] shortcomings: [] it is difficult to confirm others' signing instead of the consignee and specific signing locations, the others' signing occurs from time to time after the courier delivers goods, and huge economic loss is caused to the distributor in the event of a dispute.” (Zhao [0003])
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi/Zhao in view of Pre-Grant Publication No.: US 2014/0180959 A1, hereinafter “Gillen.”
Claim 7: 
wherein the verification information provides to each party one or more items of a vehicle physical description or an individual physical description associated with the other party.  (Gillen [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi/Zhao with the teachings of Gillen because a “[recipient of a package] may not be at the delivery address during the time window when a package is scheduled to be delivered. In which case, a carrier may have to make multiple trips to the address to complete the delivery. This represents an inefficient use of carrier resources…. Accordingly, a need exists for improved delivery options and methods that can accommodate [a recipient’s] location changes.” (Gillen [0002]-[0003])
Claim 14:  Horiuchi/Zhao, as shown above, teaches all the limitations of claim 13. Horiuchi/Zhao does not teach the following; however, Gillen teaches:
wherein the verification information provides to each party one or more items of a vehicle physical description or an individual physical description associated with the other party.  (Gillen [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horiuchi/Zhao with the teachings of Gillen because a “[recipient of a package] may not be at the delivery address during the time window when a package is scheduled to be delivered. In which case, a carrier may have to make multiple trips to the address to complete the delivery. This represents an inefficient use of carrier resources…. Accordingly, a need exists for improved delivery options and methods that can accommodate [a recipient’s] location changes.” (Gillen [0002]-[0003])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628